                       Case 3:21-cv-00608-JCS Document 5 Filed 01/27/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                   NorthernDistrict
                                                __________ Districtof
                                                                    of__________
                                                                      California

                                                               )
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)                       )
                                                               )
                                v.                                     Civil Action No. CV 21-608 JCS
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                                        ATE
                                                                                           S DISTR
                                                                                                  IC
                                                                                      ST            T
                                                                                  D
                                                                                      Susan Y. Soong
                                                                                                            CO
                                                                             E
                                                                           IT




                                                                                                              UR
                                                                         UN




                                                                                                                T
                                                                         N O RT




Date: 1/27/2021
                                                                                                                 NI A
                                                                                                             OR
                                                                           HE




                                                                                                                 Signature of Clerk or Deputy Clerk
                                                                                                            IF




                                                                                  N
                                                                                                            AL
                                                                                  R




                                                                                      DI
                                                                                           S T RI T O F C
                                                                                                 C
